Case 1:20-cv-01029-RGA Document 14 Filed 10/08/20 Page 1 of 2 PagelD #: 130

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

ACADIA PHARMACEUTICALS INC.,
Plaintiff,
C.A. No, 1:20-cv-01029-RGA

V.

MSN LABORATORIES PRIVATE LTD.
and MSN PHARMACEUTICALS, INC.,

Defendants.

Nee Nee ee ee ee ee ee ee ee”

MOTION AND ORDER FOR ADMISSION PRO HAC VICE
Pursuant to Local Rule 83.5 and the attached certification, the undersigned counsel
hereby moves the admission pro hac vice of Shashank Upadhye, Esquire of Upadhye Tang, LLP
to represent the Defendants in this matter.
SEITZ, VAN OGTROP & GREEN, P.A.

/s/ James S. Green, Jr.

 

James S. Green, Jr. (DE 4406)
222 Delaware Avenue, Suite 1500
P.O. Box 68

Wilmington, DE 19801

Tel: (302) 888-0600

Fax: (302) 888-0606

jsgreen@svglaw.com
Attorney for Defendants

Date: October 8, 2020
ORDER GRANTING MOTION

IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.

Date:

 

UNITED STATES DISTRICT JUDGE
Case 1:20-cv-01029-RGA Document 14 Filed 10/08/20 Page 2 of 2 PagelD #: 131

CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

Pursuant to Local Rule 83.5, I certify that I am eligible for~admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of Illinois and pursuant to
Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged misconduct
which occurs in the preparation or course of this action. I also certify that I am generally familiar
with this Court’s Local Rules. In accordance with Standing Order for District Court Fund
effective 9/1/16, I further certify that the annual fee of $25.00 has been paid [ X ] to the Clerk of
the Court, or if not paid previously, the fee payment will be submitted [ ] to the Clerk’s Office
upon the filing of this motion.

Signed: li ~y—— Date: 07 Oct. 2020

Shashank Upadhye, Esq.
Upadhye Tang LLP

135 S. LaSalle St., Ste. 1930
Chicago, IL 60603
shashank@ipfdalaw.com
312-598-2610

Dated: October 07, 2020
